— In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of the Family Court, Suffolk County (Freundlich, J), entered December 23, 2003, which denied her motion to vacate (1) a fact-finding order of the same court dated December 2, 2002, and (2) a dispositional order of the same court dated January 28, 2003, terminating her parental rights and transferring custody and guardianship of the subject child to the petitioner Suffolk County Department of Social Services for the purpose of adoption.
*509Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Matter of Ayesha Shandeia McM., 255 AD2d 515 [1998]; cf. Anders v California, 386 US 738 [1967]). Krausman, J.P., Mastro, Rivera and Skelos, JJ., concur.